Citation Nr: 1507612	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  10-32 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral pes planus.  

2.  Entitlement to service connection for an acquired psychiatric disability, to include generalized anxiety disorder, bipolar disorder, and major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from August 1988 to September 1989.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, found that new and material evidence had not been received to reopen the claim for service connection for bilateral pes planus and denied entitlement to service connection for a mental disorder.

The Court has held that when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for a mental disorder as encompassing entitlement to service connection for an acquired psychiatric disability, to include generalized anxiety disorder, bipolar disorder, and major depressive disorder, regardless of the precise diagnosis. 

The Veteran provided testimony during an informal hearing before a Decision Review Officer in April 2010.  A transcript is of record.  She failed to appear for a December 2011 hearing before the Board without a showing of good cause.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2014). 

In October 2011, the Veteran, through her representative at the time, raised the matter of CUE in a February 1990 rating decision, which denied service connection for bilateral pes planus.  Subsequent to that rating decision, the Board denied the issue in a June 1991 decision.  All prior rating decisions with respect to pes planus claim are subsumed by the June 1991 Board decision.  See 38 C.F.R. §§ 3.105(a), 20.1104 (2014); see also Duran v. Brown, 7 Vet. App. 216 (1994).  There are no legally sustainable arguments regarding error in the February 1990 rating action and no allegation of error in the Board decision.  There has been no basis presented to  challenge the finality of the February 1990 determination.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 1991 Board decision denied entitlement to service connection for bilateral pes planus, finding that the weight of the evidence demonstrated that the disability pre-existed service and was not aggravated therein.

2.  The evidence received since June 1991 Board decision is cumulative to evidence previously of record and does not raise a reasonable possibility of substantiating the claim of service connection for pes planus.  


CONCLUSIONS OF LAW

1.  The June 1991 Board decision denying service connection for pes planus is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1104 (2014).  

2.  New and material evidence has not been received since the Board's June 1991 decision, and the claim of service connection for bilateral pes planus is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2014).

The Court has held that, in claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was provided with notice that complies with Kent in a September 2008 VCAA letter issued prior to the initial adjudication of the claim.  
The September 2008 letter also informed her of her duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate her claim for service connection.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  She was notified of all elements of the service connection, including the disability-rating and effective-date elements of the claim.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Complete VA and private treatment records have been obtained and no other outstanding treatment records have been identified by the Veteran.  In addition, records obtained in connection with a Social Security Administration disability benefits claim have been obtained.  

For a finally-denied claim, VA is not required under the VCAA to provide a medical examination unless the claim is first reopened upon receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(C)(iii).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Generally, a claim which has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection for bilateral pes planus was denied in a June 1991 Board decision on the basis that the evidence demonstrated that the bilateral pes planus disability pre-existed service and was not aggravated therein.  The appellant did not file a notice of appeal.  The Board's decision is final.  38 U.S.C.A. § 7104.

Since the June 1991 Board decision, the new evidence of record consists of testimony that the appellant provided during the April 2010 informal hearing with the DRO.  She asserted that her disability was asymptomatic at the time of enlistment, when she was accepted into military service.  Then, her pes planus disability became symptomatic during the course of military service and she was discharged as a result of her pes planus disability.  She argued that the evidence, therefore, demonstrated that she underwent an increase in the underlying disability during service, and she should be service connected for pes planus.  The DRO asked whether the Veteran had any new medical evidence to submit pertaining to the pes planus issue and she stated that she did not.  

This evidence is not new as the Veteran made similar arguments during the course of her prior claim and these contentions were specifically considered by the Board in the June 1991 decision.  There is nothing new about what the Veteran has asserted or submitted since the 1991 Board decision and VA's duty to obtain an examination is not triggered.  As such, the claim to reopen is denied.


ORDER

New and material evidence having not been received, the claim of entitlement to service connection for bilateral pes planus is not reopened and the appeal is denied.


REMAND

The Veteran has asserted that she began to experience psychiatric symptoms, including depression, during service.  Then, in December 2014, she reported that she was sexually assaulted during service, began to experience depression and weight gain as a result, and accepted a medical discharge for an unrelated disability. 

The record demonstrates multiple acquired psychiatric disability diagnoses, to include major depressive disorder, bipolar disorder, and generalized anxiety disorder.  She has most recently been treated for bipolar disorder.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service includes credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Board finds that an examination is necessary to determine whether any current acquired psychiatric disability was incurred during or as a result of military service.  

As the most recent treatment of record is dated in 2010, the Board requests that the Veteran be asked to identify and provide authorizations for all outstanding, relevant mental health treatment.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify and provide releases authorizing VA to obtain all records of private treatment.  

If the Veteran fails to complete necessary authorizations, tell her that she may obtain and submit the records herself.

If any records cannot be obtained, inform the Veteran of this fact, tell her what efforts were made to obtain the records, and advise her of any additional development that will be undertaken.

2.  Thereafter, schedule the veteran for a VA psychiatric examination.  With regard to the veteran's claimed physical assault, the examiner should indicate whether any behavioral changes that occurred at or close in time to the alleged stressor incidents could possibly indicate the occurrence of one or more of the alleged in-service stressors.  The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.
A multiaxial evaluation based on DSM-IV diagnostic criteria should be done.  If a diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether it is at least as likely as not that there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  The examiner is requested to provide detailed medical analysis and interpretation of the diagnoses found present on examination in light of all the evidence of record for the purpose of addressing whether any behavioral changes that occurred at or close in time to the alleged stressor incidents suggest the occurrence of one or more of the alleged in-service stressors.

For any psychiatric disability other than PTSD diagnosed during the course of the claim (including, but not limited to, major depressive disorder, bipolar disorder, and generalized anxiety disorder) the examiner should indicate whether it at least as likely as not (50 percent probability or more) had its onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed psychosis), or is otherwise related to service.  The examiner must provide reasons for each opinion given.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


